Citation Nr: 0425043	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-24 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence had been received to 
reopen the claim for entitlement to service connection for a 
left knee disability.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of an arthrotomy of the right knee. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1965.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2000, July 2000, 
and August 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  The June 2000 
rating decision denied entitlement to service connection for 
a nervous disorder and hypertension and determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a left knee disability.  

The July 2000 rating decision denied entitlement to an 
increased rating for the right knee disability, denied 
entitlement to service connection for diabetes mellitus, and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
left knee disability.  The August 2000 rating decision denied 
entitlement to service connection for a depressive disorder 
and hypertension.    

The veteran did not file a notice of disagreement with the 
denial of service connection for diabetes mellitus.  This 
issue has not been certified for appeal, and is not before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2003).

Service connection for residuals of an arthrotomy of the 
right knee was granted in December 1966.  A 10 percent rating 
was assigned from December 14, 1965.  In November 1987, a 20 
percent evaluation was assigned to the right knee disability 
from June 9, 1987.  In April 1992, the veteran was notified 
that the RO proposed to reduce the disability rating of the 
right knee disability from 20 percent to 10 percent.  The 
veteran was advised that he could submit evidence within 60 
days to show that the proposed action should not be taken.  
In June 1992, the RO reduced the evaluation to 10 percent 
effective August 1, 1992.  The veteran was notified of the 
reduction, but did not submit a notice of disagreement.  The 
June 1992 rating decision became final.  38 U.S.C.A. § 7105 
(West 2002). 

In January 2000, the veteran filed a claim for an increased 
rating for the right knee disability.  In an August 2000 
administrative decision, the RO found that the disability 
evaluation for the right knee disability was properly reduced 
from 20 percent to 10 percent in June 1992,  but VA had 
subsequently failed to take action to reduce the veteran's 
award.  The RO indicated that as a result, the veteran was 
overpaid $8,020.00.  The RO determined that since the 
erroneous payment was solely due to VA error, no overpayment 
would be created.  The veteran was informed of this history 
in an August 1, 2000 letter.  The veteran was given 60 day to 
submit evidence to show why the RO should not make this 
change.  

The veteran argues that the reduction of the disability 
evaluation of the right knee disability from 20 percent to 10 
percent was not proper.  Since the June 1992 rating decision 
which reduced the disability evaluation became final, it is 
not subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2003).  In the present case, the veteran has not alleged 
that there was clear and unmistakable error in the June 1992 
rating decision.  The Board finds that the proper issue on 
appeal is entitlement to a disability evaluation in excess of 
10 percent for the service-connected residuals of an 
arthrotomy of the right knee joint.  

The issues of entitlement to service connection for a 
depressive disorder and entitlement to an increased rating 
for the right knee disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no competent evidence linking the current 
hypertension to a disease or injury in service.  

2.  In an August 1992 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a left knee disability.  

3.  The evidence added to the record since the August 1992 
rating decision when considered by itself or in connection 
with evidence previously assembled, is cumulative and it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a left knee disability.   


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003). 

2.  Evidence added to the record since the final August 1992 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a left knee disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claim to reopen presently before the Board was 
received at the RO in January 2000.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), New and material evidence, 
which became effective August 29, 2001.  In this case, the 
former provisions of 38 C.F.R. § 3.156(a) are applicable.  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Id. 

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, No. 18 Vet. App. 112, 
118-119 (2004).  

In letters dated in July 2001, September 2002, and August 
2003, VA notified the veteran of the evidence needed to 
substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letters informed the veteran 
that to establish entitlement to service-connected 
compensation benefits, the veteran may submit evidence to VA.  

This is sufficient notice to the veteran that he may submit 
evidence in his own possession.  In response to the above 
letters, the veteran submitted medical evidence in support of 
his claims.  The veteran was notified of the evidence the RO 
obtained in the statement of the case and the supplemental 
statements of the case.   

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, at 119-120.  

In the present case, the VCAA notice was provided after the 
initial AOJ adjudications in July 2000 and August 2000.  
However, the veteran subsequently was provided with VCAA 
content complying notice in July 2001, September 2002, and 
August 2003, which is the remedy where pre-AOJ-adjudication 
notice was not provided.  Id.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private treatment records identified by the veteran were 
obtained.  Medical reports from Drs. S.S., R.B., and G.M. are 
associated with the claims folder.  The RO searched for VA 
treatment records dated from 1965 to 2003.  VA treatment 
records dated from 1986 to 2003 are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding the claim for service connection for hypertension, 
the veteran was not afforded a VA examination since there is 
no competent evidence that the hypertension may be associated 
with service.  As will be discussed below, the service 
medical records indicate that the veteran did not have 
hypertension or any heart disease in service, and 
hypertension was diagnosed many years after service.  

Regarding the claim for an increased evaluation for the right 
knee disability, the veteran was afforded VA orthopedic 
examinations in April 2000 and September 2003 to determine 
the current severity of the right knee disability.    

Regarding the claim to reopen, the Board notes that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The veteran was not afforded a VA examination of the left 
knee disability.  However, until a claim is reopened, VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2003).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA is 
deemed to have constructive knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  The VCAA imposes a duty upon VA to seek relevant 
treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).

As noted above, the RO made attempts to obtain all identified 
evidence.  Pertinent VA treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2003). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Under Diagnostic Code 5257, other impairment of the knee: a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to service connection for hypertension

The veteran contends that he has hypertension first 
manifested in service.  
As a lay person, the veteran would not be competent to report 
a diagnosis of hypertension or other cardiovascular disease 
during service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The service medical records do not reflect any findings of 
treatment or diagnosis of hypertension.  An October 1962 
enlistment examination report indicates that examination of 
the heart and vascular system was normal.  The blood pressure 
reading was 120/70.  The veteran's November 1965 separation 
examination report indicates that examination of the heart 
and vascular system was normal.  The blood pressure reading 
was 122/72.  

There is medical evidence of current hypertension.  An 
October 2002 VA treatment record indicates that the veteran 
has hypertension, well-controlled.  VA treatment records 
indicate that the veteran has been taking lisinopril since 
April 1995.  

There is no evidence of hypertension or other cardiovascular 
disease to a compensable degree within one year from service 
separation.  The medical evidence of record shows that the 
veteran began taking medication for hypertension in April 
1995, decades after separation from service in 1965.  Thus, 
service connection for hypertension is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

There is no competent evidence of a relationship between the 
veteran's current hypertension and service.

The Board finds that service connection for hypertension is 
not warranted, since there is no competent evidence of 
hypertension in service or of a relationship between the 
current hypertension and his period of service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
hypertension.  The claim is therefore denied.

Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability

In a November 1987 rating decision, the RO denied the claim 
for service connection for a left knee disability as 
secondary to the service-connected right knee disability on 
the basis that there was no evidence that the left knee 
disability was due to the service-connected right knee 
disability.  The veteran was notified of this decision in 
December 1, 1987.  He did not file a timely appeal.  The 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105.  

In a June 1988 rating decision, the RO again denied the claim 
for service connection for a left knee disability secondary 
to the service-connected right knee disability.  The veteran 
was notified of this decision in June 13, 1988.  He did not 
file a timely appeal.  The decision became final.  Decisions 
of the RO are final under 38 U.S.C.A. § 7105.   

In an August 1992 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a left knee disability.  The 
RO found that the evidence submitted by the veteran 
reiterated that he had an intercurrent injury to the left 
knee.  The RO concluded that the evidence did not establish 
service incurrence or aggravation of the left knee disability 
or that the left knee disability was due to a service-
connected disability.  The veteran was notified of this 
decision in August 14, 1992.  He did not file an appeal.  The 
decision became final.  38 U.S.C.A. § 7105. 

The evidence that was part of the record at the time of the 
August 1992 rating decision was the service medical records, 
August 1987 VA examination report, records from the New 
England Orthopedic Surgeon dated in August 1987, records from 
the W.C. Health Plan dated in May 1987, VA treatment records 
dated in 1986 and 1987, a December 1986 discharge summary, a 
November 1971 VA examination report, a February 1968 
statement by Dr. H.G., an October 1967 statement by Dr. G.S., 
a November 1966 statement by Dr. G., an August 1966 statement 
by Dr. B., a January 1988 X-ray report of the left knee, a 
May 1992 statement by Dr. J.A., a December 1991 VA 
examination report, records from the N.E. Orthopedic Surgeons 
dated in January 1989 and May 1992, and VA treatment records 
dated from September 1987 to January 1990 from the Newington 
VA medical facility.   

Therefore, in order to reopen this claim, new and material 
evidence must be submitted. 38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  The veteran filed a claim to reopen in January 2000. 

The evidence submitted since the August 1992 rating decision 
includes VA treatment records from Northampton VA medical 
center dated from 1999 to 2003, statements from Dr. S.S. 
dated in January 2000, August 2000, July 2002, and September 
2002; VA examination reports dated in April 2000 and 
September 2003; and a statement by Dr. G.M. dated in August 
2000.   

The VA treatment records from Northampton dated in 1999 and 
2000; the 2000 and 2002 statements by Dr. S.S.; and the 
September 2003 VA examination report have not been previously 
submitted to agency decisionmakers.  However, this evidence 
is not material because it is not relevant to the claim for 
service connection for a left knee disability.  The evidence 
addresses the severity of the right knee disability and other 
non-service-connected disabilities.  Thus, it is not relevant 
and clearly, does not bear directly and substantially upon 
the specific matter under consideration which is whether the 
left knee disability is due to the service-connected right 
knee disability or is related to the veteran's period of 
service.  This evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.   

The remaining evidence was not been previously submitted to 
agency decisionmakers, however, it is cumulative. 

The evidence submitted by the veteran merely shows that he 
has been treated for left knee pain and he has degenerative 
joint disease of the left knee.  These are facts shown in the 
evidence considered by the RO in its 1992 decision.  For 
instance, the January 2000 statement by Dr. S.S. indicates 
that the veteran had the left knee pain which was exacerbated 
by an injury at work and X-ray examination revealed 
degenerative changes of the left knee.  The VA treatment 
records dated from 2000 to 2003 show that the veteran sought 
treatment for left knee pain.  The treatment records show 
that the veteran underwent physical therapy for the knee and 
rehabilitation.  The August 2000 statement by Dr. G.M. 
indicates that the veteran had "less of a problem" of the 
left knee.  

The evidence of record at the time of August 1992 rating 
decision establishes that the veteran had complaints of pain 
in the left knee, that he injured his left knee after service 
in 1987, and that he had degenerative changes of the left 
knee.  An August 1987 record from N.E. Orthopedic Surgeons 
indicates that the veteran injured his left knee at work.  A 
January 1988 X-ray examination report indicates that there 
are degenerative changes in the left knee joint.  A May 1992 
statement by Dr. J.A. notes that the veteran had pain in both 
knees.  Thus, the remaining evidence is either duplicative or 
cumulative; it is not new.

Since new and material evidence has not been received, the 
claim is not reopened and remains denied.


ORDER

Entitlement to service connection for hypertension is denied.  

New and material evidence has not been submitted to reopen 
the claim for service connection for a left knee disability.  


REMAND

Additional development is necessary before the claim for 
entitlement to service connection for a nervous disorder can 
be decided on the merits.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Review of the record shows that while the veteran was in 
service, he sought a psychiatric consult in October 1963.  
Service records note that the veteran sought a consult for a 
stuttering problem.  Librium was prescribed.  A December 1964 
service medical record notes that the veteran was examined at 
the request of his commander.  The veteran reported being 
nervous and worried about his family.  A November 1965 
service examination report indicates that the veteran 
reported having nervous trouble which he referred to everyday 
problems.  Psychiatric examination was normal.  Current 
medical evidence shows that the veteran has a diagnosis of 
dysthymic disorder and depressive disorder, not otherwise 
specified.  The veteran is currently taking anti-depressants.   
A VA examination is necessary to determine whether the 
veteran's current psychiatric disorder is related to his 
period of service, particularly the symptoms of nervousness 
in service.   

Right Knee Claim

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

Recent right knee examinations have not reported whether the 
veteran had additional limitation of motion due to functional 
factors, and have not explicitly commented on the presence or 
absence of subluxation or instability.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should afford the 
veteran a psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review.  The examiner 
should report all current psychiatric 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current psychiatric 
disorder had its onset in service or is 
otherwise related to service.  Attention 
is invited to the service medical records 
dated in October and December 1963, 
December 1964, and November 1965.  

2.  The AMC or RO should afford the 
veteran an orthopedic examination to 
evaluate the current severity of the 
veteran's right knee disability.  The 
examiner should review the claims folder 
in conjunction with the examination.

The examiner should report whether there 
is lateral subluxation or lateral 
instability, and if present, express an 
opinion as to the severity of such 
subluxation or lateral instability.

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the 
right knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The AMC or RO should readjudicate the 
claimed, and if they remain denied, issue 
a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



